DETAILED ACTION
	This Office action is responsive to the following communication received:
08/31/2021 – application papers received, including certified copy of foreign priority application, PCT search results, incoming ISP, incoming written opinion, Power of Attorney, Statement Under 37 CFR 3.73 and IDS;
03/28/2021 – Declaration;
07/03/2022 – IDS;
08/21/2022 – preliminary amendment, including claims;
11/03/2022- IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 08/31/2021.  These drawings are acceptable.
Status of Claims
	Claims 1-21 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the “means” in claim 1, line 3, being further modified by the sufficient structure “at least one attachment adjustable in a plane parallel to the club head face, said attachment contacting the upper back of said golf club head”; and “the attachment means” in claim 3, line 1, being further modified by the sufficient structure of “one or more clamps engaging the back of the golf club head, one or more tensioned shafts comprising heads engaging the flat front face and corresponding tensioning means engaging the clamps and shafts”. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line 3, “conventional” is indefinite, as there is no specific definition accorded to the use of conventional and given the plethora of different shapes, sizes and styles of golf club heads available on the market, it is impossible to determine the scope of what “conventional” is to cover. In line 5, “the upper back” lacks proper antecedent basis.  In line 11, perhaps “playing surface” (first occurrence) should read --the hard playing surface-- and “playing surface” (second occurrence) should read --hard playing surface-- for added consistency. 
As to claim 2, this claim shares the indefiniteness of claim 1. 
As to claim 3, line 1, it is not clear if “the attachment means” is referring to the same “means” in claim 1, line 3, as “attachment means” (claim 3) may have different connotations than a “means of at least one attachment” (claim 1). Also, in line 3, “engaging the clamps and the shafts” should read --engaging the one or more clamps and the one or more shafts-- for added clarity.  
As to claim 4, line 2, “the top of the club head” lacks proper antecedent basis. 
As to claim 5, line 2, “the inside surface” lacks proper antecedent basis. 
As to claim 6, this claim shares the indefiniteness of claim 1. 
As to claim 7, line 2, “the surface of the ball” lacks proper antecedent basis.  In line 3, is “said surface” referring to the surface of the playing ball, or to the hard playing surface, or to the inside surface of the striking pad? Clarification is requested.
As to claim 8, line 2, “the leading edge” lacks proper antecedent basis.  In line 3, “the vertex” lacks proper antecedent basis.  Also in line 3, “holding edge portion” should simply read --holding edge--, as this is how the holding edge has been previously referred to in claim 1. 
As to claim 9, line 2, “conventional” is indefinite, as there is no specific definition accorded to the use of conventional and given the plethora of different shapes, sizes and styles of golf club heads available on the market, it is impossible to determine the scope of what “conventional” is to cover.  In line 5, “the surface of the ball” lacks proper antecedent basis. In line 6, is “said surface” referring to the surface of the playing ball, or to the hard playing surface, or to the inside surface of the striking pad? Clarification is requested.  In line 6, “sufficient” is indefinite.  In line 8, here again “conventional” is indefinite for the reasons provided herein above. 
As to claim 10, line 3, “the sole of the club head” lacks proper antecedent basis.  In line 4, “the club head sole” lacks proper antecedent basis.  Also, in line 4, if “the back face” (first occurrence) is referring to the back face of the replaceable striking pad, then “the back face of the club head” lacks proper antecedent basis.  
As to claim 11, line 1, should not “a golf club head” read --the golf club head--. In line 3, “the plane” lacks proper antecedent basis. 
As to claim 12, line 2, perhaps “hard playing surface” should likely read --hard surface--, since this is the language initially used in claim 9. 
As to claim 13, lines 2-3, should not “a central threaded pole” read --the central threaded pole--?
As to claim 14, line 3, should “golf club” perhaps read --golf club head--?
As to claim 15, line 2, “the leading edge” lacks proper antecedent basis.  Also in line 2, “the vertex” lacks proper antecedent basis.  Also in line 2, “holding ledge portion” should likely just read --holding ledge--, as this is the language used previously in claim 10. 
As to claim 16, line 2, the phrases “easy lifting” and “easier striking” are subjective.  How can the scope of what is “easy” or “easier” be measured or otherwise evaluated in terms of what the claim language is supposed to cover?  
As to claim 17, line 4, “conventional” is indefinite, as there is no specific definition accorded to the use of conventional and given the plethora of different shapes, sizes and styles of golf club heads available on the market, it is impossible to determine the scope of what “conventional” is to cover.  In lines 6-7, “the sole of the club head” lacks proper antecedent basis.  
As to claim 18, line 3, should “golf club” perhaps read --golf club head--? 
As to claim 19, this claim shares the indefiniteness of claim 17.
As to claim 20, by what standards are the phrases “high toughness” and “high wear resistance” to be interpreted? How can the scope of the claim be determined given that a high toughness and a high wear resistance may include a significant or even endless upper limit? 
As to claim 21, this claim shares the indefiniteness of claim 17. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parks (US PUBS 2010/0255924).
As to claim 1, Parks shows an apparatus (element 100; FIGS. 2A-2B; Abstract) for playing golf on a hard playing surface (i.e., the Parks device is capable of being used for play on a hard surface), the apparatus (100) comprising: a replaceable striking pad (300) attached to a conventional golf club head comprising a face, a back, and a bottom sole (FIG. 2A and paragraphs [0031], [0032]) by means of at least one attachment (395, 400) adjustable in a plane parallel to the club head face, said attachment contacting the upper back of said golf club head, the replaceable striking pad comprising a top end, a bottom end, a flat front face, a back face, and a holding ledge extending away from the bottom end of the flat front face along the bottom of the club head sole towards the back face.    See annotated FIG. 2B, below:  
     
    PNG
    media_image1.png
    646
    828
    media_image1.png
    Greyscale

The holding ledge contacts said golf club head bottom sole; and whereby the holding ledge of the replaceable striking pad protects the golf club head and playing surface from damage when said playing surface is contacted by a user in the act of hitting a flexible ball, thereby allowing playing golf on the hard surface.  Viewing FIG. 2B, it is clear that the apparatus (100), including replaceable striking pad (300) and the holding ledge (370, 390) protects the golf club head (240).  The fact that the striking pad or cradle (300) is made of a durable material (i.e., paragraph [0032]) also adds to the protection afforded to the golf club head when a user acts to hit a ball on a hard surface.  Again, the Parks device is capable of hitting a ball on a hard surface. 
As to claim 4, the striking pad face includes one or more slots (365) extending above the top of the club head face (i.e., the front of the club head) to facilitate adjustment of the striking pad relative to the club head in the plane parallel to the club head face. See paragraph [0035]. 
As to claim 6, the replaceable striking pad protects the club head and resists drag forces on the bottom of the striking pad when in contact with the hard playing surface.  Noting that the apparatus is fabricated from durable plastic material, as discussed in paragraph [0032]. Plastic generally has a low coefficient of friction and thus resists drag forces.  The combination of the bottom end (i.e., adjacent numeral 350 in FIG. 2B) with end portion (370) protects the golf club head from potential damage with a ground surface during a swing. 
As to claim 8, the replaceable striking pad further comprises a transition to a lip (i.e., curved surface 320) located along the bottom of the striking pad front face at the leading edge of the vertex intersecting the holding ledge portion of the striking pad enabling improved contact between the replaceable striking pad and the underside of the ball, thereby facilitating ball loft. The lip (320) defined herein clearly enables lift to be imparted to a struck ball. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

/
/
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Parks (US PUBS 2010/0255924). 
Parks does not explicitly disclose that “the replaceable striking pad is made from a material with high toughness with ISO 179 Charpy notched impact of greater than 10 kJ/m at 23 degrees C, high wear resistance and a dynamic coefficient of friction less than 0.5 when tested on steel”.  Parks does disclose that the apparatus is made from lightweight and durable plastic, metal, or composite materials known in the art.  See paragraph [0032].  One of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to select a known material for the replaceable striking pad, wherein the known material includes properties of high toughness, high wear resistance, and a small dynamic effect on coefficient of friction so that the replaceable striking pad would have functioned to strike a ball without breaking and so that a user would have been able to swing the golf club without concern for hindrance in the swinging motion due to any unnecessary friction between the apparatus and the ground surface.  Moreover, selection of a known material to take advantage of the properties of the known material have been established as being obvious to one of ordinary skill in the art.   See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
/
/
/
/
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (US PUBS 2010/0255924) in view of Faucette (US PUBS 2017/0157487).  
As to claim 3, Parks does not explicitly disclose “wherein the attachment means includes one or more clamps engaging the back of the golf club head, one or more tensioned shafts comprising heads engaging the flat front face and corresponding tensioning means engaging the clamps and shafts”.  Faucette teaches a number of ways to attach a replaceable striking pad to the front face of a golf club head, including the arrangements in FIGS. 3, 5, and 8.  The arrangement in FIG. 8 of Faucette shows tensioned clips or clamps that at least engage the flat front face of the accessory (i.e., at the top portion, the clamps 805 are in abutting relationship with the flat front face) and attach the accessory to the top portion of the club head.  In view of Faucette, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the Parks device by substituting a suitable tensioned clamp assembly for the means of at least one attachment (395, 400), with there being a reasonable expectation of success that a different clamp and associated tensioning means would have worked equally as well to maintain the accessory on the front face of the club head during use. 
As to claim 5, Parks does not disclose “an elastomeric cushion shaped to match a portion of the inside surface of the striking pad for further reducing impact forces transmitted to the golf club head when impacting a surface”.  Faucette shows it to be old in the art to interpose an elastomeric cushion (130) between the striking face of a golf club head and an accessory (100) that is attached to the front surface of the club head in order to help cushion the shock transmitted to the club head during impact of the accessory with a golf ball.  See paragraph [0031] and claim 10 in Faucette. In view of the publication to Faucette, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Parks by introducing a elastomeric cushion between the replaceable striking pad and the golf club head, with there being a reasonable expectation of success that an elastomeric cushion disposed as described herein would have helped to more readily disperse or absorb energy when the striking pad contacts a ball during a swing.  

Claims 7, 9, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (US PUBS 2010/0255924) in view of Ruston (US PUBS 2007/0270233).  
As to claim 7, Parks does not explicitly disclose “wherein the ball comprises a ball core and a plurality of flexible spikes covering the surface if the ball, said flexible spikes buckling partially as they come in contact with said surface”.  Ruston teaches a practice golf ball (FIGS.1-3; Abstract) comprising a ball core (14) and a plurality of spikes (18) covering the surface of the ball.  See paragraph [0009] in Ruston.  In view of the publication to Ruston, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to provide the device in Parks with a practice ball, as taught by Ruston, with there being a reasonable expectation of success that using a practice ball as taught by Ruston to practice a full-force swing indoors would have been possible without causing any appreciable damage to any structure nearby.
As to claim 9, Parks shows an apparatus (100) for playing golf on a hard playing surface (i.e., the Parks device is capable of being used for play on a hard surface), the apparatus (100) comprising: a replaceable striking pad (300) attached to a conventional golf club head (i.e., golf club 200 includes a club head at one end). Also, see paragraphs [0031]-[0032]. 
Parks does not explicitly disclose “a spiked ball having a ball core, an underside in contact with the hard surface, and a plurality of flexible spikes covering the surface of the ball, said flexible spikes buckling partially as they come in contact with said surface, the plurality of spikes providing sufficient static and rolling resistance to resist rolling on a 5 percent slope; whereby the replaceable striking pad protects the conventional golf club head or shaft during play on the hard surface”. Ruston teaches a practice golf ball (FIGS.1-3; abstract) comprising a ball core (14) and a plurality of spikes (18) covering the surface of the ball.  See paragraph [0009] in Ruston.  In view of the publication to Ruston, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to provide the device in Parks with a practice ball, as taught by Ruston, with there being a reasonable expectation of success that using a practice ball as taught by Ruston to practice a full-force swing indoors would have been possible without causing any appreciable damage to any structure nearby.  Here, the fingers (18) of the ball in Ruston would have provided “sufficient static and rolling resistance” to resist rolling on a ground surface with a slight slope.  Note that Ruston acknowledges that the construction of the ball, including the size and material makeup of the ball, affects the behavior (i.e., bounce; noting that a bounce back to within 1 ft of the user implies that the ball is enabled to roll slightly and come to a stop; see paragraphs [0010]-[0012]).  One of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to use the practice ball of Ruston with the apparatus disclosed by Parks to practice a full-force swing indoors without causing any appreciable damage to any structure nearby.  Moreover, the skilled artisan, before the effective filing date of the claimed invention, would have found it obvious to modify the ball in Ruston so as to provide enough resistance to rolling on a slope as desired by a user to allow the ball to enable the ball to come to rest close to the user.  In other words, the rolling resistance is limited.  Also, viewing FIG. 2B in Parks, it is clear that the apparatus (100), including replaceable striking pad (300) and the holding ledge (370, 390) protects the golf club head (240).  The fact that the striking pad or cradle (300) is made of a durable material (i.e., paragraph [0032]) also adds to the protection afforded to the golf club head when a user acts to hit a ball on a hard surface. 
As to claim 11, Parks teaches that, when applied to a golf club head (200; see paragraph [0031]), the replaceable striking pad (300) is adaptable to wrap laterally around a bottom sole of the golf club head (FIG.2B), and the attachment (395, 400) is vertically adjustable (i.e., noting the direction of movement of screw 395 includes a vertical component; FIGS. 2A-2B; see paragraph [0035]), including one or more clamps (400) that firmly engage a back of the club head (200), thereby restraining movement of the striking pad relative to the golf club head.  See paragraphs [0035]-[0036] in Parks. 
As to claim 14, Ruston, at FIG. 3, clearly shows that the plurality of spikes (18) lifts the ball core (10) above a hard surface.  When used in combination with the Parks device, the bottom end of the striking pad front face would clearly be enabled to contact the underside portion of the ball core when the golf club is swung.
As to claim 15, the replaceable striking pad in Parks further comprises a lip (i.e., the lower curved surface 320 serves as a lip) at the leading edge of the vertex intersecting the holding ledge portion of the striking pad (i.e., FIGS. 2A, 2B), enabling improved contact between the replaceable striking pad and the underside of the ball, thereby facilitating ball loft. The lip (320) defined herein clearly enables lift to be imparted to a struck ball. 
As to claim 16, the plurality of spikes on the practice ball in Ruston clearly allow easy lifting of the ball off the hard surface, easier striking by the club head, and provides smooth and straight rolling characteristics.  Although Ruston does not explicitly disclose “said characteristics facilitated by having more than 100 spikes and utilizing an elastomeric material softer than 50 Shore A hardness”, Ruston does note that the specifications of the ball (10) may be altered, including the diameter of the ball, construction of the fingers and material makeup of the ball.  See paragraphs [0010]-[0012] in Ruston.  One of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the practice ball of Ruston such that the ball is allowed to easily lift off the ground and such that the ball exhibits smooth and straight rolling characteristics to make it easier to control the movement of the ball once the ball again contacts the ground surface.  
/
/
/
/
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Parks (US PUBS 2010/0255924) in view of Ruston (US PUBS 2007/0270233) and also in view of Hot (US PUBS 2007/0015607). 
Parks in view of Ruston has been discussed above.  Specific to claim 10, Parks shows that the replaceable striking pad comprises a top end, a bottom end, a flat front face having a bottom end, a back face, and a holding ledge contacting the sole of the club head and extending away from the bottom end of the front face along the bottom of the club head sole towards or beyond the back face, as again shown in annotated FIG. 2B, below.   

    PNG
    media_image1.png
    646
    828
    media_image1.png
    Greyscale

However, Parks does not show that the holding ledge contacting the sole of the club head and extending away from the bottom end of the front face along the bottom of the club head sole towards or beyond the back face “without contacting the back face of the club head”.  Hot shows an arrangement in which an accessory is maintained on the strike face using any one of a number of differently-shaped holding and clamping arrangements.  See FIG. 1(d) as compared to FIG. 1(e) in Hot, wherein the accessory (120) is conveniently held in place, with the arrangement in FIG. 1(e) not contacting the back face of the club head.  In view of the patent to Hot, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Parks constructing the replaceable striking pad with a top end, a bottom end, a flat front face having a bottom end, a back face, and a holding ledge contacting the sole of the club head and extending away from the bottom end of the front face along the bottom of the club head sole towards or beyond the back face without contacting the back face of the club head, as such a construction would simply have involved an obvious design difference in the shape of the holding ledge.  See also In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Parks (US PUBS 2010/0255924) in view of Ruston (US PUBS 2007/0270233) and also in view of  Whitefield (USPN 7,780,539).  
As to claim 12, Parks in view of Ruston has been discussed, above.  Parks, as modified by Ruston, lacks “a portable ball trap target having a thin, flat platform with tapered edges that rest on the hard playing surface and an attached elevated circular frame adaptable to hold and trap the spiked ball”.  Whitefield, in an analogous golf-themed game, shows it to be old in the art to assemble a ball trap (FIG. 1) with a thin flat platform (1) having a tapered edge (i.e., the base 1 includes a chamber or radius 2; col. 3, lines 9-12) and including an elevated circular frame configured to trap a ball (FIGS. 3, 8). See col. 1, lines 56-67 in Whitefield.  In view of the patent to Whitefield, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to include a target, such as the portable ball trap of Whitefield, as part of the game experience of Parks so that player, having launched a ball by using the apparatus in Parks would have been able to practice aligning and aiming a ball towards an intended target to increase the skill of the player. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Parks (US PUBS 2010/0255924) in view of Ruston (US PUBS 2007/0270233) and also in view of  Whitefield (USPN 7,780,539) and Gleeson (USPN 3,184,240).  
As to claim 13, Parks in view of Ruston and Whitefield has been discussed above. Here, the modified Parks device lacks the specific features of “wherein a central threaded pole is positioned on the thin flat platform, and a circular frame having a plurality of hinged tabs is attached to a central threaded pole, with each of the plurality of hinged tabs on the portable ball trap being lightweight and hanging down from the circular frame elevated off the surface of the thin flat platform”.  Note that Whitefield does show a plurality of hinged tabs (12) that are attached to a central spigot assembly (7) and elevated off the surface of the thin platform (1).  However, the assembly in Whitefield does not employ a “central threaded pole”.  In an analogous golf target game that is intended to similarly trap spent golf balls, Gleeson shows that a central threaded rod (16) forms the main support that serves to hold an upper frame (28) to which a plurality of pivotal flaps or gates (38) are attached.  See FIG. 1 and col. 2, lines 22-30 and col. 3, lines 28-62 in Gleeson.  In view of the patent to Gleeson, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the Whitefield device by substituting a threaded central rod for the spigot configuration as an alternative and obvious mechanical connection to releasably hold the base (1) and the upper frame (9) that further holds the hinged flaps (12).  The threaded central pole, as exemplified by Gleeson, would have provided the added advantage to the Whitefield device of increased adjustability in the height of the circular frame above the thin flat platform base. 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hot (US PUBS 2007/0015607) in view of Ruston (US PUBS 2007/0270233) and also in view of Gagne (US PUBS 2005/0079933). 
As to claim 17, Hot shows a method for playing golf, the method comprising the steps of:  a) providing an apparatus for playing golf, the apparatus comprising a replaceable striking pad (i.e., practice attachment 100; FIG. 3) attached to a conventional golf club head (20), the replaceable striking pad (120) including a top end and a bottom end (i.e., body 120 includes a top and bottom; FIG. 1D), a flat front face (160) having a bottom end, a back face (i.e., the part of the attachment (120) that is in contact with the front of the club head (20), and a holding ledge (148) having curved bottom sides and extending away from the bottom end of the front face along the sole of the club head towards or beyond the back face (FIG. 1D).
Hot indicates that the apparatus (100), when attached to a golf club head (20) may be used as a swing practice aid and that the apparatus (100) may even enhance the sweet spot of the club head, thereby implying that the apparatus is obviously intended to propel a struck ball towards a target. Thus, Hot implies that a ball is to be hit in a desired direction of a target.  In general, golf involves first placing a ball on a ground surface (i.e., turf), taking aim of a target towards which a ball is to be directed, and hitting the ball towards the intended target with a suitable club .  However, Hot does not show “a flexible ball comprising a ball core and a plurality of flexible spikes that buckle to provide static and rolling resistance”.  Hot also does not explicitly state that the spiked ball is positioned on a hard surface.   Ruston teaches a practice golf ball (i.e., FIGS.1-3; abstract) comprising a ball core (14, FIG. 2) and a plurality of spikes (18, FIGS. 1-3) covering the surface of the ball (i.e., see paragraph [0009]).  In addition, Gagne is cited to show that the environment of use for games using a striking implement and a projectile may include a hard surface, such as an outdoor street surface.  In Gagne, a striking implement (20) may be used to strike projectiles that may resemble a golf ball (FIG. 4) for practice off-ice.  Thus, combining a practice ball, as taught by Ruston, with the golf club of Hot, which already includes an apparatus intended to strike a ball in a practice situation, would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention, as there would have been a reasonable expectation of success that swinging the golf club of Hot and striking a ball, which is arranged as disclosed by Ruston, would have enabled a player to practice a golf swing outside of the usual and customary golf course environment.  Adding to this is the motivation provided by Gagne, with which the skilled artisan would have been further guided to practice striking a ball in a practice environment wherein a hard surface is used to hold the ball at address or in position prior to a strike. 
As to claim 18, Ruston, at FIG. 3, clearly shows that the plurality of spikes (18) lifts the ball core (10) above a hard surface.  When used in combination with the Hot device, the bottom end of the striking pad front face in Hot (i.e., the bottom end of the device 120, near portion 144; FIG. 2D in Hot) would clearly be enabled to contact the underside portion of the ball core when the golf club is swung.
As to claim 19, although no explicit teaching of ”to provide a sufficient static and rolling resistance to resist rolling on a 5 percent slope” is discussed by the combination of Hot, Ruston and Gagne, note that a review of Ruston teaches that the fingers (18) of the ball in Ruston would have provided “sufficient static and rolling resistance” to resist rolling on a ground surface with a slight slope.  Note that Ruston acknowledges that the construction of the ball, including the size and material makeup of the ball, affects the behavior (i.e., bounce; noting that a bounce back to within 1 ft of the user implies that the ball is enabled to roll slightly and come to a stop; see paragraphs [0010]-[0012]).  One of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to use the practice ball of Ruston with the apparatus disclosed by Hot to practice a full-force swing indoors without causing any appreciable damage to any structure nearby.  Moreover, the skilled artisan, before the effective filing date of the claimed invention, would have found it obvious to modify the ball in Ruston so as to provide enough resistance to rolling on a slope as desired by a user to allow the ball to enable the ball to come to rest close to the user.  In other words, the rolling resistance is limited.  
As to claim 20, Hot indicates that the replaceable striking pad (120) may include a predetermined hardness and may comprise hard rubber (i.e., layer 136, as described in paragraph [0033]).  Although Hot does not explicitly state that “the replaceable striking pad is made from a material with high toughness, high wear resistance and a low coefficient of friction”, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to fabricate the replaceable striking pad in Hot from a known material (i.e., a known hard rubber material) to take advantage of the properties of the known material (i.e., properties of toughness, wear resistance and coefficient of friction).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  In this case, a combination of high toughness and high wear resistance for a material such as hard rubber selected for the replaceable striking pad would have served to protect the club head from damage, while the low coefficient of friction of an elastomer such as hard rubber would have provided a surface from which a struck golf ball would have been able to more easily leave the outer surface of the apparatus.  
/
/
/
/
/
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hot (US PUBS 2007/0015607) in view of Ruston (US PUBS 2007/0270233) and also in view of Gagne (US PUBS 2005/0079933) and also in view of Nielsen (USPN 7,984,910). 
Hot in view of Ruston and Gagne has been discussed above.  Hot, as modified by Ruston and Gagne, lacks the features “whereby positioned on the hard surface is a portable ball trap to trap the hit spiked ball, whereby the portable ball trap is positioned using a remotely controlled vehicle”.  In a related golf-themed target game, Nielsen takes advantage of a portable target that may be efficiently moved to various target locations using a remotely controlled vehicle.  See col. 1, line 60 through col. 2, line 5; col. 19, lines 26-30; FIGS. 1, 30-31).  The target assembly (12) in Nilsen may clearly serve as a “ball trap”, as broadly as claimed. In view of the patent to Nielsen, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to combine a portable ball trap, as disclosed by Nielsen, with a club and ball combination, as taught by the combination of Hot, Ruston and Gagne, for the purpose of making the practice or play of a game more efficient and more convenient for a player.  Here, the combination of the apparatus and club head in Hot, together with the practice ball of Ruston, and the ball target of Nielsen, to collectively be used outside on a street or court or similar hard surface merely involves combining prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figs. 3-4 in Coughtrie;
Fig. 3 in Sametz;
Fig. 1 in Abrecht;
Fig. 2 in Kaufman;
Fig. 2 in Hasten;
Fig. 3 in Smith;
Fig. 1 in Scott;
Fig. 1 in Keelen;
Fig. 7 in Capecci;
Fig. 2 in Diener;
Fig. 4 in Chang;
Fig. 1 in Mayer;
Fig. 2 in Besnard;
Fig. 2 in Dehen;
Fig. 1 in Chiawen;
Fig. 1 in Neufeld.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711